CHRISTIAN, Judge.
The offense is transporting intoxicating liquor; the punishment, confinement in the penitentiary for one year.
Omitting formal parts, the indictment alleged that appellant, in Erath county, Tex., “did then and there unlawfully transport liquor capable of producing intoxication.” Eor the reasons stated in Offield v. State (Tex. Cr. App.) 75 S.W.(2d) 882, the indictment is fundamentally defective.
The judgment is reversed, and the prosecution ordered dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.